Citation Nr: 0306611	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  02-08 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had recognized active service from December 1941 
to December 1942 and from October 1945 to March 1946 with the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States.  He was held as a prisoner of war (POW) by 
Japanese occupation forces from April to December 1942.  The 
veteran died on June [redacted], 1983.  The appellant is his 
surviving spouse.

This appeal arises from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines that denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant appealed this determination.


FINDINGS OF FACT

1.  The veteran was a POW on active military service from 
April to December 1942.

2.  The medical evidence establishes that the veteran died on 
June [redacted], 1983 due to, at least in part, malnutrition and 
beriberi.


CONCLUSION OF LAW

The causes of the veteran's death were incurred during his 
recognized military service as a POW.  38 U.S.C.A. §§ 1110, 
1112, 1154(b), 1310, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.40, 3.41, 3.159, 3.303, 3.304, 3.307(a)(5), 3.309(c), 
3.312 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  In any event, based on the 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the appellant 
regarding her claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Service Connection for the Cause of Death

A veteran's service with the Philippine Commonwealth Army is 
eligible for Service is included, for compensation, 
dependency and indemnity compensation, and burial allowance, 
from and after the dates and hours, respectively, when they 
were called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941.  Service 
on or after July 1, 1946, is not included.  38 C.F.R. 
§ 3.40(c)(1).  Unless the record shows examination at time of 
entrance into the Armed Forces of the United States, such 
persons are not entitled to the presumption of soundness.  
This also applies upon reentering the Armed Forces after a 
period of inactive service.  38 C.F.R. § 3.40(c)(2).

For a member of one of the regular components of the 
Philippine Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will be from 
the date certified by the Armed Forces as the date of 
enlistment or date of report for active duty whichever is 
later to date of release from active duty, discharge, death, 
or in the case of a member of the Philippine Commonwealth 
Army June 30, 1946, whichever was earlier.  Release from 
active duty includes:

1.)	Leaving one's organization in anticipation of 
or due to the capitulation.
2.)	Escape from POW status.  
3.)	Parole by the Japanese.  
4.)	Beginning of missing-in-action status, except 
where factually shown at that time he was with 
his or her unit or death is presumed to have 
occurred while carried in such status:  
Provided, however, that where there is credible 
evidence that he was alive after commencement of 
his or her missing-in-action status, the 
presumption of death will not apply for VA 
purposes.  
5.)	Capitulation on May 6, 1942, except that 
periods of recognized guerrilla service or 
unrecognized guerrilla service under a 
recognized commissioned officer or periods of 
service in units which continued organized 
resistance against Japanese prior to formal 
capitulation will be considered return to active 
duty for period of such service.

38 C.F.R. § 3.41(a).

Active service of a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States will 
include a POW status immediately following a period of active 
duty, or a period of recognized guerrilla service or 
unrecognized guerrilla service under a recognized 
commissioned officer.  38 C.F.R. § 3.41(b).  A POW status 
based upon arrest during general zonification will not be 
sufficient of itself to bring a case within the definition of 
return to military control.  38 C.F.R. § 3.41(c).  The active 
service of members of the irregular forces guerrilla will be 
the period certified by the service department.  38 C.F.R. 
§ 3.41(d).

The U.S. Army confirmed in May 1973 that the veteran had 
active military service for VA purposes from December 1941 to 
December 1942 and from October 1945 to March 1946.  He has 
confirmed POW status from April to December 1942.  The 
veteran acknowledged in written statements received in the 
1970s and 1980s that after his release/escape from POW status 
he attempted to join the guerilla forces, but was turned down 
due to his poor health.  Based on this confirmed active 
military service, the veteran's surviving spouse is eligible 
for compensation if VA determines that his cause of death is 
service-connected.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§  3.303, 3.304.  When a veteran was a former POW 
that was interned or detained for not less than 30 days, and 
chronic dysentery, malnutrition, and/or beriberi (to include 
beriberi heart disease) become manifest to a degree of ten 
percent disabling at any time after discharge or release from 
active military service; such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(5), 3.309(c).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In the case of any veteran who engaged in combat with the 
enemy in active service with the military during a period of 
war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrance or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrance or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).  

Although a lay person is competent to testify as to his or 
her experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran had previously alleged in numerous written 
statements that he suffered with dysentery, beriberi, and 
malnutrition during the Battle of Bataan and his subsequent 
captivity by Japanese forces.  He had also claimed that after 
his release/escape from captivity, he attempted to joint a 
guerrilla unit, but was turned away due to his poor health.  
The veteran had alleged that his poor health later in life 
was caused by his wartime experiences and illnesses.  
However, the veteran was not a healthcare professional and 
was not competent to provide probative evidence of either a 
medical diagnosis or etiology.

The service medical records do not indicate any treatment or 
diagnosis for dysentery, beriberi, or malnutrition.  On 
examination in October 1945, his weight was 92.5 pounds.  On 
examination in January 1946, his weight had increased to 108 
pounds.

On a private medical certificate prepared in December 1972, 
the veteran was found to be "fairly developed and fairly 
nourished."  A private discharge summary and treatment 
records dated from March to May 1979 noted diagnoses for 
pulmonary tuberculosis, pneumonitis, chronic pyelonephritis, 
hypertensive cardiovascular disease, scabies, electrolyte 
imbalance, and parotid mass.  In March 1979, the veteran was 
found to be "fairly developed," but "poorly nourished."  
These records also indicate that the veteran was treated for 
anorexia and anemia.  A letter from a private hospital dated 
in May 1979 indicated that the veteran had been hospitalized 
and during this hospitalization had sustained a heart attack.  
The reason for the hospitalization or subsequent heart attack 
was not disclosed.  A note from a private physician dated in 
January 1982 revealed that the veteran had been hospitalized 
and treated for essential hypertension.

A private physical examination report of June 1983 indicated 
the veteran complained of headaches, weakness, general body 
malaise, sleeplessness, malnourishment, shortness of breath, 
palpations, and edema in his extremities.  The impression was 
hypertension, malnutrition, chronic bronchitis with pulmonary 
tuberculosis, a kidney condition, and beriberi. 

The veteran's Certificate of Death indicated that he had died 
on June [redacted], 1983.  An autopsy was performed that revealed a 
congested heart, lungs with tubercular nodules, engorged 
liver, and a markedly enlarged and hemorrhagic spleen.  The 
examiner determined that the cause of the veteran's death was 
due to "malaria - with malnutrition (beriberi)."  A private 
physician provided a sworn statement in August 2001 that 
affirmed the veteran had been hospitalized in January 1983 
for malaria with malnutrition (beriberi).  This physician 
indicated that this condition was the result of the veteran's 
POW status and had led to his death.  A letter of November 
2000 from the hospital in question revealed that the 
veteran's treatment records from 1983 had been destroyed and 
were no longer available.

VA obtained a medical opinion in February 2002.  This 
physician indicated that she had reviewed the available 
medical evidence.  She noted that the autopsy findings 
revealed abnormalities that could be the result of malaria, 
but no microscopic findings were reported.  Without such 
findings the autopsy results were non-specific.  She 
concluded "Malnutrition and Beriberi is likely as not be the 
immediate or direct cause of death."

The record reveals three competent medical opinions in June 
1983, August 2001, and February 2002 that have linked the 
cause of the veteran's death, at least in part, to 
malnutrition and beriberi.  While the service medical records 
do not indicate such disorders, the only available records 
start in October 1945, approximately three years after the 
veteran's release from POW status.  The veteran has alleged 
symptoms characteristic of malnutrition, beriberi, and 
dysentery during his captivity, and as these symptoms fit the 
circumstances, conditions, and hardships of the Bataan 
campaign and subsequent death march, the Board finds this lay 
evidence creditable under 38 U.S.C.A. § 1154(b).  Finally, a 
private physician in August 2001 linked the causes of the 
veteran's death to his military experiences as a POW.  While 
the medical evidence indicates that the veteran suffered with 
a number of serious disorders later in life, there is no 
medical opinion of record that would directly refute the 
opinions of June 1983, August 2001, and February 2002.  As 
competent medical evidence reveals the veteran died as a 
result of malnutrition and beriberi, and his status as a POW 
was in excess of 30 days, presumptive service connection for 
the cause of the veteran's death is established.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

